



ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of October 12, 2016
(the “Effective Date”) among Emmis Indiana Broadcasting, L.P., Emmis Radio
License, LLC and Emmis Communications Corporation (collectively, “Seller”) and
Midwest Communications, Inc. (“Buyer”).
Recitals
A.    Seller owns and operates the following radio station (the “Station”)
pursuant to certain authorizations issued by the Federal Communications
Commission (the “FCC”):
WTHI-FM, Terre Haute, Indiana (FCC Facility ID No.70652)


B.         Seller also owns and operates the following radio station (“WWVR” or
the “West Terre Haute Station”):
WWVR(FM), West Terre Haute, Indiana


C.    Pursuant to the terms and subject to the conditions set forth in this
Agreement, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Station Assets (defined below).
D.        The parties are simultaneously entering into the following agreements
(collectively, the “Other APAs”):


                        (i)  an Asset Purchase Agreement (the “Emmis/DLC APA”)
between Seller (as Seller thereunder) and DLC Media, Inc. (as Buyer thereunder)
(“DLC”) with respect to radio stations WWVR(FM), West Terre Haute, Indiana
(sometimes referred to as “WWVR” or the “West Terre Haute Station”) and WFNB(FM)
and WFNF(AM), both Brazil, Indiana; and


            (ii)  an Asset Purchase Agreement (the “Midwest/DLC APA”) between
Buyer (as Seller thereunder) and DLC (as Buyer thereunder) with respect to radio
station WDKE(FM), Seelyville, Indiana.
Agreement
NOW, THEREFORE, taking the foregoing into account, and in consideration of the
mutual covenants and agreements set forth herein, the parties, intending to be
legally bound, hereby agree as follows:
ARTICLE 1:    PURCHASE OF ASSETS
1.1.    Station Assets. On the terms and subject to the conditions hereof, at
Closing (defined below), except as set forth in Sections 1.2, Seller shall sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase and
acquire from Seller, all right, title and interest of Seller in and to the
following assets and properties of Seller, real and personal, tangible and
intangible, that are used or held for use in the operation of the Station or in
the programming of WWVR (the “Station Assets”):


- 1 -

--------------------------------------------------------------------------------





(a)    the licenses, permits and other authorizations issued to Seller by the
FCC with respect to the Station (the “FCC Licenses”) described on Schedule
1.1(a), including any renewals or modifications thereof between the date hereof
and Closing;
(b)    the equipment, transmitters, antennas, cables, towers, vehicles,
furniture, fixtures, spare parts and other tangible personal property listed on
Schedule 1.1(b), except for any retirements or dispositions thereof made between
the date hereof and Closing in the ordinary course of business (the “Tangible
Personal Property”);
(c)    the owned or leased real property listed on Schedule 1.1(c) (the “Real
Property”);
(d)    all agreements for the sale of advertising time on the Station and WWVR
and those contracts, agreements and leases used in the business of the Station
and WWVR that are listed on Schedule 1.1(d), together with any contracts,
agreements and leases made between the date hereof and Closing in accordance
with Article 4 (the “Station Contracts”);
(e)    all of Seller’s rights in and to the call letters of the Station and WWVR
(subject to FCC consent as provided by Section 1.10) and Seller’s rights in and
to the trademarks, trade names, service marks, internet domain names,
copyrights, programs and programming material, jingles, slogans, logos, and
other intangible property which are used or held for use in the operation of the
Station and WWVR, including without limitation those listed on Schedule 1.1(e)
(the “Intangible Property”); and
(f)    Seller’s rights in and to all the files, documents, records, and books of
account (or copies thereof) relating to the operation of the Station, including
the Station’s local public files, programming information and studies,
engineering data, advertising studies, marketing and demographic data, sales
correspondence, lists of advertisers, credit and sales reports, and logs, but
excluding records relating to Excluded Assets (defined below).
1.2.    Excluded Assets. Notwithstanding anything to the contrary contained
herein, the Station Assets shall not include the following assets or any rights,
title and interest therein (the “Excluded Assets”):
(a)    all cash and cash equivalents of Seller, including without limitation
certificates of deposit, commercial paper, treasury bills, marketable
securities, money market accounts and all such similar accounts or investments;
(b)    all tangible and intangible personal property of Seller retired or
disposed of between the date of this Agreement and Closing in accordance with
Article 4;
(c)    all Station Contracts that are terminated or expire prior to Closing in
accordance with Article 4;
(d)    trade names unrelated to the operation of the Station, Seller’s corporate
names, charter documents, and books and records relating to the organization,
existence or


- 2 -

--------------------------------------------------------------------------------





ownership of Seller, duplicate copies of the records of the Station, and all
records not relating to the operation of the Station;
(e)    all contracts of insurance, all coverages and proceeds thereunder and all
rights in connection therewith, including without limitation rights arising from
any refunds due with respect to insurance premium payments to the extent related
to such insurance policies;
(f)    all pension, profit sharing plans and trusts and the assets thereof and
any other employee benefit plan or arrangement and the assets thereof, if any,
maintained by Seller;
(g)    the accounts receivable of the Station and WWVR and any other rights to
payment of cash consideration for goods or services sold or provided prior to
the Effective Time (defined below) or otherwise arising during or attributable
to any period prior to the Effective Time (the “A/R”);
(h)    any computer software and programs used in the operation of the Station
that are not transferable;
(i)    all rights and claims of Seller, whether mature, contingent or otherwise,
against third parties with respect to the Station and the Station Assets, to the
extent arising during or attributable to any period prior to the Effective Time;
(j)    all deposits and prepaid expenses (and rights arising therefrom or
related thereto), except to the extent Seller receives a credit therefor under
Section 1.7;
(k)    all claims of Seller with respect to any tax refunds;
(l)    computers and other assets located at Seller’s corporate headquarters,
and the centralized server facility, data links, payroll system and other
operating systems and related assets that are used in the operation of multiple
stations; and
(m)    the assets listed on Schedule 1.2.


1.3    Intentionally Omitted.
1.4.    Assumption of Obligations. On the Closing Date (defined below), Buyer
shall assume only those obligations of Seller arising during, or attributable
to, any period of time on or after the Closing Date under the Station Contracts
and the FCC Licenses and any other liabilities of Seller to the extent Buyer
receives a credit therefor under Section 1.7 (collectively, the “Assumed
Obligations”). Except for the Assumed Obligations, Buyer does not assume, and
will not be deemed by the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby to have assumed, any other
liabilities or obligations of Seller (the “Retained Obligations”).
1.5.    Purchase Price. In consideration for the sale of the Station Assets to
Buyer, at Closing Seller shall be paid as follows:
            (i) a base price (the “Base Price”) of Four Million Dollars
($4,000,000), plus


- 3 -

--------------------------------------------------------------------------------





(ii) the Midwest/DLC APA proceeds (the “DLC Proceeds”) in the amount of Three
Hundred Thousand Dollars ($300,000).
At Closing, Buyer shall:
            (i) pay Seller the Base Price by wire transfer of immediately
available funds, and
            (ii) direct DLC to pay Seller the DLC Proceeds by wire transfer of
immediately available funds.
Notwithstanding anything to the contrary, a condition precedent to Seller’s
obligation to consummate the Closing is receipt by Seller of the Base Price plus
the DLC Proceeds for a total purchase price (the “Purchase Price”) of Four
Million Three Hundred Thousand Dollars ($4,300,000), subject to adjustment under
Section 1.7 of this Agreement, but not subject to adjustment under Section 1.7
of the DLC APA (if the DLC Proceeds are adjusted at Closing, then the Base Price
shall be adjusted by an equal and offsetting amount).
1.6.    Deposit. On the date of this Agreement, Buyer shall make a cash deposit
in immediately available funds in the sum of Four Hundred Thousand Dollars
($400,000) (the “Deposit”) with WashingtonFirst Bank (the “Escrow Agent”)
pursuant to the Escrow Agreement (the “Escrow Agreement”) of even date herewith
among Buyer, Seller and the Escrow Agent. At Closing, the Deposit shall be
disbursed to Seller and applied to the Purchase Price and any interest accrued
thereon shall be disbursed to Buyer. If this Agreement is terminated by Seller
pursuant to Section 10.1(c), the Deposit and any interest accrued thereon shall
be disbursed to Seller and credited as partial payment of liquidated damages
under Section 10.5. If this Agreement is terminated for any other reason, the
Deposit and any interest accrued thereon shall be disbursed to Buyer. The
parties shall each instruct the Escrow Agent to disburse the Deposit and all
interest thereon to the party entitled thereto and shall not, by any act or
omission, delay or prevent any such disbursement. Any failure by Buyer to make
the Deposit on the date hereof constitutes a material default as to which the
Cure Period under Article 10 does not apply entitling Seller to immediately
terminate this Agreement.
1.7.    Prorations and Adjustments.


(a)    All prepaid and deferred income and expenses relating to the Station
Assets and arising from the operation of the Station shall be prorated between
Buyer and Seller in accordance with accounting principles generally accepted in
the United States (“GAAP”) as of 12:01 a.m. on the day of Closing (the
“Effective Time”). Such prorations shall include without limitation all ad
valorem, real estate and other property taxes (except transfer taxes as provided
by Section 11.1), music and other license fees, utility expenses, rent and other
amounts under Station Contracts and similar prepaid and deferred items. Seller
shall receive a credit for all of the Station’s deposits and prepaid expenses.


(b)    With respect to trade, barter or similar agreements for the sale of time
for goods or services assumed by Buyer pursuant to Section 1.1(d), if at Closing
the Station has an aggregate negative or positive barter balance (i.e., the
amount by which the value of air time to be provided by the Station after the
Effective Time exceeds, or conversely, is less than, the fair


- 4 -

--------------------------------------------------------------------------------





market value of corresponding goods and services), there shall be no proration
or adjustment, unless the negative or positive barter balance of the Station as
an aggregate exceeds $5,000 for the Station or $5,000 for WWVR, in which event
such excess or deficiency, as the case may be, shall be treated either as
prepaid time sales or a receivable of Seller, and adjusted for as a proration in
Buyer’s or Seller’s favor, as applicable. In determining barter balances, the
value of air time shall be based upon Seller’s rates as of Closing, and
corresponding goods and services shall include those to be received by the
Station after Closing plus those received by the Station before Closing to the
extent conveyed by Seller to Buyer as a part of the Station Assets.


(c)    No later than three (3) business days prior to the scheduled Closing
date, Seller shall provide Buyer with a statement setting forth a reasonably
detailed computation of Seller’s reasonable and good faith estimate of the
Adjustment Amount (defined below) as of Closing (the “Preliminary Adjustment
Report”). As used herein, the “Adjustment Amount” means the net amount by which
the Purchase Price is to be increased or decreased in accordance with this
Section 1.7. If the Adjustment Amount reflected on the Preliminary Adjustment
Report is a credit to Buyer, then the Purchase Price payable at Closing shall be
reduced by the amount of the preliminary Adjustment Amount, and if the
Adjustment Amount reflected on the Preliminary Adjustment Report is a charge to
Buyer, then the Purchase Price payable at Closing shall be increased by the
amount of such preliminary Adjustment Amount. For a period of ninety (90) days
after Closing, Seller and its auditors and Buyer and its auditors may review the
Preliminary Adjustment Report and the related books and records of Seller with
respect to the Station, and Buyer and Seller will in good faith seek to reach
agreement on the final Adjustment Amount. If agreement is reached within such
90-day period, then promptly thereafter Seller shall pay to Buyer or Buyer shall
pay to Seller, as the case may be, an amount equal to the difference between (i)
the agreed Adjustment Amount and (ii) the preliminary Adjustment Amount
indicated in the Preliminary Adjustment Report. If agreement is not reached
within such 90-day period, then the dispute resolutions of Section 1.7(d) shall
apply.


(d)    If the parties do not reach an agreement on the Adjustment Amount within
the 90-day period specified in Section 1.7(c), then Seller and Buyer shall
select an independent accounting firm (the “Arbitrating Firm”) to resolve the
disputed items. If Seller and Buyer do not agree on the Arbitrating Firm within
five (5) calendar days after the end of such 90-day period, then the Arbitrating
Firm shall be a regionally or state-wide recognized independent accounting firm
selected by lot (after excluding one firm designated by Seller and one firm
designated by Buyer). Buyer and Seller shall each inform the Arbitrating Firm in
writing as to their respective positions with respect to the Adjustment Amount,
and each shall make available to the Arbitrating Firm any books and records and
work papers relevant to the preparation of the Arbitrating Firm’s computation of
the Adjustment Amount. The Arbitrating Firm shall be instructed to complete its
analysis within thirty (30) days from the date of its engagement and upon
completion to inform the parties in writing of its own determination of the
Adjustment Amount, the basis for its determination. Any determination by the
Arbitrating Firm in accordance with this Section shall be final and binding on
the parties. Within five (5) calendar days after the Arbitrating Firm delivers
to the parties its written determination of the Adjustment Amount, Seller shall
pay to Buyer, or Buyer shall pay to Seller, as the case may be, an amount equal
to the difference between (i) the Adjustment Amount as determined by the
Arbitrating Firm and (ii) the preliminary Adjustment Amount indicated in the
Preliminary Adjustment Report.


- 5 -

--------------------------------------------------------------------------------





Buyer and Seller shall each pay one-half of the fees and expenses of the
Arbitrating Firm, and each of Buyer and Seller shall be responsible for its own
fees and expense of arbitration.


1.8.    Allocation. After Closing, each of Buyer and Seller will allocate the
Purchase Price in accordance with the respective fair market values of the
Station Assets and the goodwill being purchased and sold in accordance with the
requirements of Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”), and each will file its tax returns in accordance with the Code.
For purposes of such allocation, Buyer may, but is not obligated to, at Buyer’s
sole cost and expense, retain BIA/Kelsey (or a comparable experienced appraisal
firm reasonably satisfactory to Seller) to provide a fair market appraisal of
the tangible assets included within the Station Assets before Closing.  If Buyer
obtains such appraisal and delivers a copy to Seller before Closing, then after
Closing Buyer and Seller shall each file its tax returns reflecting such
allocation as and when required under the Code, otherwise, Seller shall use the
allocation set forth on Schedule 1.8.


1.9.    Closing. The consummation of the sale and purchase of the Station Assets
provided for in this Agreement (the “Closing”) shall take place to the extent
practicable via electronic exchange of closing deliveries (with originals
assembled and exchanged by the parties’ legal counsel), and if not practicable
at the main studio of Seller in Terre Haute, Indiana at 10:00 a.m. Central Time
not later than the fifth (5th) business day following the date that the FCC
Consent (as defined below) shall have been granted, is in full force and effect,
and has become a Final Order (as defined below), subject to the satisfaction or
waiver of the conditions to Closing set forth herein (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of those conditions at such time), or at such
other time or on such other date or at such other location as is mutually
agreeable to Buyer and Seller. “Final Order” means an action by the FCC as to
which: (a) no request for stay by the FCC is pending, no such stay is in effect,
and any deadline for filing a request for any such stay has passed; (b) no
appeal, petition for rehearing or reconsideration, or application for review is
pending before the FCC and the deadline for filing any such appeal, petition or
application has passed; (c) the FCC has not initiated reconsideration or review
on its own motion and the time in which such reconsideration or review is
permitted has passed; and (d) no appeal in a court, or request for stay by a
court, of the FCC’s action is pending or in effect, and the deadline for filing
any such appeal or request has passed. The date on which the Closing is to occur
is referred to herein as the “Closing Date.”
 
1.10.    FCC Application and Consent.
(a)    Within five (5) business days of the date of this Agreement, Buyer and
Seller shall file an application with the FCC (the “FCC Application”) requesting
FCC consent to the assignment of the FCC Licenses to Buyer. FCC consent to the
assignment of the main station FCC Licenses to Buyer together with the FCC
Consent under both of the Other APAs is referred to herein as the “FCC Consent.”
Buyer and Seller shall diligently prosecute the FCC Application and otherwise
use their commercially reasonable efforts to obtain the FCC Consent as soon as
possible. Buyer and Seller shall notify each other of all documents filed with
or received from any governmental agency with respect to this Agreement or the
transactions contemplated hereby. Buyer and Seller shall furnish each other with
such information and assistance as the


- 6 -

--------------------------------------------------------------------------------





other may reasonably request in connection with their preparation of any
governmental filing hereunder.
(b)    Prior to Closing, Buyer, Seller and DLC will coordinate FCC filings
requesting the following call sign changes subject to and effective upon
Closing: (i) a change of the West Terre Haute station call sign from WWVR to one
designated by DLC, and (ii) a change of the call sign of a station designated by
Buyer to WWVR.
1.11    WDKE APA.  Buyer is concurrently entering into an Asset Purchase
Agreement with respect to the sale and purchase of WDKE(FM), Seelyville, Indiana
(the “WDKE APA”).  Buyer represents and warrants to Seller that Buyer’s
representations and warranties under the WDKE APA are true and correct.  Buyer
shall comply with the terms of the WDKE APA and use best efforts to obtain the
FCC Consent (as defined in the WDKE APA) and consummate the Closing (as defined
in the WDKE APA) as promptly as possible.  Without Seller’s prior written
consent, Buyer shall not amend or modify or waive rights under the WKDE APA in
any manner that could reasonably be expected to delay Closing hereunder or
otherwise adversely affect Seller’s rights or benefits hereunder, and Buyer
shall not terminate the WDKE APA while this Agreement is in effect.  
ARTICLE 2: SELLER REPRESENTATIONS AND WARRANTIES
Seller makes the following representations and warranties to Buyer:
2.1.    Organization. Seller is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and is
qualified to do business in each jurisdiction in which the Station Assets are
located. Seller has the requisite power and authority to execute, deliver and
perform this Agreement and the Other APAs and all of the other agreements and
instruments to be made by Seller pursuant hereto and thereto (collectively, the
“Seller Ancillary Agreements”) and to consummate the transactions contemplated
hereby and thereby.
2.2.    Authorization. The execution, delivery and performance of this Agreement
and the Seller Ancillary Agreements by Seller have been duly authorized and
approved by all necessary action of Seller and do not require any further
authorization or consent of Seller. This Agreement is, and each Seller Ancillary
Agreement when made by Seller and the other parties thereto will be, a legal,
valid and binding agreement of Seller enforceable in accordance with its terms,
except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
2.3.    No Conflicts. Except for the FCC Consent and consents to assign certain
of the Station Contracts, the execution, delivery and performance by Seller of
this Agreement and the Seller Ancillary Agreements and the consummation by
Seller of any of the transactions contemplated hereby does not conflict with any
organizational documents of Seller or violate any law, judgment, order, or
decree to which Seller is subject, or require the consent or approval of,


- 7 -

--------------------------------------------------------------------------------





or a filing by Seller with, any governmental or regulatory authority or any
third party, or result in a default, or give rise to any right of termination,
cancellation or acceleration, under any term, condition or provision of any
contract, encumbrance or other instrument or obligation to which Seller is a
party or by which Seller or any of the Station Assets is bound.


2.4.    FCC Licenses. Emmis Radio License, LLC is the holder of the FCC Licenses
described on Schedule 1.1(a). The FCC Licenses are in full force and effect and
have not been revoked, suspended, canceled, rescinded or terminated and have not
expired. There is not pending any action by or before the FCC to revoke,
suspend, cancel, rescind or materially adversely modify any of the FCC Licenses
(other than proceedings to amend FCC rules of general applicability). There is
not issued or outstanding, by or before the FCC, any order to show cause, notice
of violation, notice of apparent liability, or order of forfeiture against the
Station or against Seller with respect to the Station that could result in any
such action. The Station is operating in compliance in all material respects
with the FCC Licenses, the Communications Act of 1934, as amended (the
“Communications Act”), and the rules, regulations and policies of the FCC
(collectively, with the Communications Act, the “Communications Laws”).  The FCC
Licenses have been issued for the term set forth on Schedule 1.1(a).  The FCC
Licenses are not subject to any condition restricting use except for those of
general applicability and those set forth in the FCC Licenses or the orders
granting them. No FCC Licenses for any of the Station are held pursuant to an
FCC rule or policy grandfathering Seller’s ownership under the FCC’s multiple
ownership rules.  Each of the FCC Licenses have been fully renewed in accordance
with Communications Act for the term set forth on Schedule 1.1(a).  Where
required, Federal Aviation Administration (“FAA”) “no hazard” determinations for
each antenna structure that is owned by Seller and included in the Station
Assets have been obtained and, where required, each such antenna structure has
been registered with the FCC and the Station is in compliance in all material
respects with the requirements of the FAA with respect to the construction,
operation and/or alteration of such antenna structures.
2.5.    Taxes. Seller has, in respect of the Station’s business, filed all
foreign, federal, state, county and local income, excise, property, sales, use,
franchise and other tax returns and reports which are required to have been
filed by it under applicable law, and has paid all taxes which have become due
pursuant to such returns or pursuant to any assessments which have become
payable. With respect to the Station and the Station Assets, no tax deficiency
has been assessed or to Seller’s knowledge proposed, and no tax proceeding or
investigation (whether or not the statute of limitation has been waived) is
pending or to Seller’s knowledge threatened that could reasonably be expected to
result in liability to Buyer or a Lien upon any Station Assets.
2.6.    Personal Property. Schedule 1.1(b) contains a list of material items of
Tangible Personal Property included in the Station Assets. Except as set forth
on Schedule 1.1(b), Seller has title to the Tangible Personal Property free and
clear of liens, claims and encumbrances (“Liens”) other than Permitted Liens
(defined below). Except as set forth on Schedule 1.1(b), all material items of
Tangible Personal Property (i) are, in the aggregate, in good operating
condition, ordinary wear and tear excepted, and (ii) are in substantially the
same operating condition as they were on the date Seller provided Buyer access
thereto, ordinary wear and tear excepted. As used herein, “Permitted Liens”
means, collectively, the Assumed Obligations, liens for taxes not yet due and
payable, liens that will be released at or prior to Closing, and such other


- 8 -

--------------------------------------------------------------------------------





easements, rights of way, building and use restrictions, exceptions,
reservations and limitations that do not in any material respect detract from
the value of the property subject thereto or impair the use thereof in the
ordinary course of the business of the Station. Except under the Other APAs,
since March 1, 2016 Seller has not sold, assigned or transferred any material
assets used in the operation of the Station other than in the ordinary course of
business.
2.7.    Real Property. Schedule 1.1(c) contains a description of all Real
Property included in the Station Assets. No owned Real Property is included in
the Station Assets. Schedule 1.1(c) includes a description of each lease of Real
Property or similar agreement included in the Station Contracts (the “Real
Property Leases”). To Seller’s knowledge, the premises leased under the Real
Property Leases is not subject to any proceeding for condemnation or other
taking by any public authority or any proceeding or claim of violation of any
applicable zoning or use law.
2.8.    Contracts. Each of the Station Contracts (including without limitation
each of the Real Property Leases) is in effect and is binding upon Seller and,
to Seller’s knowledge, the other parties thereto (subject to bankruptcy,
insolvency, reorganization or other similar laws relating to or affecting the
enforcement of creditors’ rights generally). Seller has performed its
obligations under each of the Station Contracts in all material respects, and is
not in material default thereunder, and to Seller’s knowledge, no other party to
any of the Station Contracts is in default thereunder in any material respect.
Seller has made available to Buyer copies of the Station Contracts listed on
Schedules 1.1(c) and (d), except as noted on such schedules.
2.9.    Environmental. Except as set forth in any environmental report delivered
by Seller to Buyer, to Seller’s knowledge, no hazardous or toxic substance or
waste regulated under any applicable environmental, health or safety law has
been generated, stored, transported or released on, in, from or to the Real
Property included in the Station Assets. Seller has complied in all material
respects with all environmental, health and safety laws applicable to the
Station. Seller has not received written notice of potential liability for
non-compliance with applicable environmental law with respect to the premises
leased under the Real Property Leases.
  
2.10.    Intangible Property. Schedule 1.1(e) contains a description of the
material Intangible Property included in the Station Assets. To Seller’s
knowledge, Seller’s use of the Intangible Property does not infringe upon any
third party rights in any material respect, and Seller owns or has the right to
use the Intangible Property free and clear of Liens other than Permitted Liens.
Except as set forth on Schedule 1.1(e), to Seller’s knowledge, no material
Intangible Property is being infringed or misappropriated by any third party in
any material respect, and no material Intangible Property is the subject of any
pending or threatened action claiming infringement of any third party’s patents,
copyrights, or trademarks.  In the past three (3) years, Seller has not received
any written claim asserting that its use of any material Intangible Property
violates or infringes upon the patents, copyrights or trademarks of any other
party in any material respect or challenging the ownership, use, validity or
enforceability of any material Intangible Property in any material respect.
2.11.    Employees. Seller has complied in all material respects with all labor
and employment laws, rules and regulations applicable to the Station business,
including without


- 9 -

--------------------------------------------------------------------------------





limitation those which relate to prices, wages, hours, discrimination in
employment and collective bargaining, and there is no unfair labor practice
charge or complaint against Seller in respect of the Station business pending or
to Seller’s knowledge threatened before the National Labor Relations Board, any
state labor relations board or any court or tribunal, and there is no strike,
dispute, request for representation, slowdown or stoppage pending or threatened
in respect of the Station’s business. Since March 1, 2016, Seller has not
granted any material increase, or announced any material increase, in the wages,
salaries, compensation, bonuses, incentives, pension or other benefits payable
to any employees of the Station except as required by applicable law or any
collective bargaining agreement or other contract, and ordinary increases
consistent with the past practices, or experienced a strike, walkout, or other
labor trouble with respect to employees of the Station or WWVR, and except for a
stay-bonus program implemented to induce employees to remain with the Station
and WWVR through the Closing.
2.12.    Insurance. Seller maintains insurance policies or other arrangements
with respect to the Station and the Station Assets consistent with its practices
for other stations, and will maintain such policies or arrangements until the
Effective Time.
2.13.    Compliance with Law. Seller has complied in all material respects with
all laws, rules and regulations, and all decrees and orders of any court or
governmental authority which are applicable to the operation of the Station,
and, to Seller’s knowledge, there are no governmental claims or investigations
pending or threatened against Seller in respect of the Station or the Station
Assets, and to Seller’s knowledge there is no basis for any such investigation,
all except for those affecting the industry generally.
2.14.    Litigation. There is no action, suit or proceeding pending or, to
Seller’s knowledge, threatened against Seller in respect of the Station that
will subject Buyer to liability or which will affect Seller’s ability to perform
its obligations under this Agreement.
2.15.    Management Practices.  Since March 1, 2016, with respect to the
Station, Seller has not (a) conducted cash management customs and practices
(including the timing of collection of receivables and payment of payables and
other current liabilities) and maintained books and records other than in the
ordinary course of business consistent with past custom and practice in all
material respects, (b) made any material change in the material methods of
operations of the business of the Station, including the material practices and
policies relating to purchasing, marketing, selling and pricing,  (c) entered
into a transaction with respect to the Station incurring any liability or
obligation that is material to the business or operation of the Station except
in the ordinary course of business, or (d) sold, assigned, transferred,
abandoned or permitted to lapse any licenses or permits which, individually or
in the aggregate, are material to the Station’s business or operations.
2.16.    No Undisclosed Liabilities.  There are no liabilities or obligations of
Seller with respect to the Station that will be binding upon Buyer after Closing
other than the Assumed Obligations and other than pursuant to the prorations
under Section 1.7.
2.17.    Brokers. No broker, finder or other person or entity is entitled to a
commission, brokerage fee or other similar payment in connection with the
transaction contemplated by this


- 10 -

--------------------------------------------------------------------------------





Agreement as a result of any agreement or action of Seller or any party acting
on Seller’s behalf, except Kalil & Co., whose fee is the responsibility of
Seller.
2.18.      Solvency.  Seller is solvent and is not subject to a bankruptcy or
similar proceeding.
2.19.      Interference.  Seller has not received written notice that the
Station transmissions interfere with other licensed transmissions in
noncompliance with FCC rules.
2.20.      Citizens Agreements.  The Station’s public files include copies of
citizens agreements, if any, that are required to be included in such files
under FCC rules.
ARTICLE 3: BUYER REPRESENTATIONS AND WARRANTIES
Buyer hereby makes the following representations and warranties to Seller:
3.1.    Organization. Buyer is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and is
qualified to do business in each jurisdiction in which the Station Assets are
located. Buyer has the requisite power and authority to execute, deliver and
perform this Agreement and the Other APAs and all of the other agreements and
instruments to be executed and delivered by Buyer pursuant hereto and thereto
(collectively, the “Buyer Ancillary Agreements”) and to consummate the
transactions contemplated hereby and thereby.
3.2.    Authorization. The execution, delivery and performance of this Agreement
and the Buyer Ancillary Agreements by Buyer have been duly authorized and
approved by all necessary action of Buyer and do not require any further
authorization or consent of Buyer. This Agreement is, and each Buyer Ancillary
Agreement when made by Buyer and the other parties thereto will be, a legal,
valid and binding agreement of Buyer enforceable in accordance with its terms,
except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
3.3.    No Conflicts. Except for the FCC Consent, the execution, delivery and
performance by Buyer of this Agreement and the Buyer Ancillary Agreements and
the consummation by Buyer of any of the transactions contemplated hereby does
not conflict with any organizational documents of Buyer or any law, judgment,
order or decree to which Buyer is subject, or require the consent or approval
of, or a filing by Buyer with, any governmental or regulatory authority or any
third party.
3.4.    Litigation. There is no action, suit or proceeding pending or threatened
against Buyer which questions the legality or propriety of the transactions
contemplated by this Agreement or could materially adversely affect the ability
of Buyer to perform its obligations hereunder.


- 11 -

--------------------------------------------------------------------------------





3.5.    Qualification. Buyer is legally, financially and otherwise qualified to
be the licensee of, acquire, own and operate the Station under applicable law,
including without limitation the Communications Act and the rules, regulations
and policies of the FCC. There are no facts that would, under existing law,
including without limitation existing rules, regulations, policies and
procedures of the FCC, disqualify Buyer as an assignee of the FCC Licenses or as
the owner and operator of the Station. No waiver of or exemption from any FCC
rule or policy is necessary for Buyer to hold the FCC Licenses.
3.6.    Brokers.  No broker, finder or other person or entity is entitled to a
commission, brokerage fee or other similar payment in connection with the
transaction contemplated by this Agreement as a result of any agreement or
action of Buyer or any party acting on Buyer’s behalf.
3.7      Solvency.  Buyer is solvent and is not subject to a bankruptcy or
similar proceeding.
ARTICLE 4: SELLER COVENANTS
4.1.        Seller’s Covenants. Between the date hereof and Closing, except as
permitted by this Agreement or with the prior written consent of Buyer, which
shall not be unreasonably withheld, delayed or conditioned, Seller shall:
(a)        operate the Station in the ordinary course of business and in all
material respects in accordance with FCC rules and regulations and with all
other applicable laws, regulations, rules and orders;
(b)    not modify any of the FCC Licenses;
(c)        not, other than in the ordinary course of business, sell, lease or
dispose of or agree to sell, lease or dispose of any of the Station Assets
unless replaced with similar items of substantially equal or greater value and
utility, or create, assume or permit to exist any Liens upon the Station Assets,
except for Permitted Liens;
(d)    upon reasonable notice, give Buyer reasonable access during normal
business hours to the Station Assets (including, if requested by Buyer, during
the five (5) business days prior to Closing), and furnish Buyer with information
relating to the Station Assets that Buyer may reasonably request, including
without limitation Seller’s regularly prepared pacing reports for the Station
and WWVR, provided that such access rights shall not be exercised in a manner
that unreasonably interferes with the operation of the Station;


(e)    except in the ordinary course of business and as otherwise required by
law, (i) not enter into any employment, labor, or union agreement or plan (or
amendments of any such existing agreements or plan) that will be binding upon
Buyer after Closing or (ii) increase the compensation payable to any employee of
the Station, except for bonuses and other compensation payable by Seller in
connection with the consummation of the transactions contemplated by this
Agreement; and


- 12 -

--------------------------------------------------------------------------------





(f)    not, other than in the ordinary course of business, enter into new
Station Contracts or amend any existing Station Contracts.
ARTICLE 5: JOINT COVENANTS
Buyer and Seller hereby covenant and agree as follows:
5.1.    Confidentiality. Seller (or an affiliate of Seller on behalf of Seller)
and Buyer (or an affiliate of Buyer on behalf of Buyer) are parties to a
non-disclosure agreement with respect to Seller and the Station (the “NDA”).  To
the extent not already a direct party thereto, Seller and Buyer hereby assume
the NDA and agree to be bound by the provisions thereof.  Without limiting the
terms of the NDA, subject to the requirements of applicable law, all non-public
information regarding the parties and their business and properties that is
disclosed in connection with the negotiation, preparation or performance of this
Agreement shall be confidential and shall not be disclosed to any other person
or entity, except in accordance with the terms of the NDA.


5.2.    Announcements. Prior to Closing, no party shall, without the prior
written consent of the other, issue any press release or make any other public
announcement concerning the transactions contemplated by this Agreement, except
to the extent that such party is so obligated by law, in which case such party
shall give advance notice to the other.
5.3.    Control. Buyer shall not, directly or indirectly, control, supervise or
direct the operation of the Station prior to Closing. Consistent with the
Communications Act and the FCC rules and regulations, control, supervision and
direction of the operation of the Station prior to Closing shall remain the
responsibility of Seller as the holder of the FCC Licenses.
5.4.    Risk of Loss.
(a)    Seller shall bear the risk of any loss of or damage to any of the Station
Assets at all times until the Effective Time, and Buyer shall bear the risk of
any such loss or damage thereafter.
(b)    If prior to the Effective Time any item of Tangible Personal Property is
damaged or destroyed or otherwise not in the condition described in Section 2.6
in any material respect, then:
(i) Seller shall use commercially reasonable efforts to repair or replace such
item in all material respects in the ordinary course of business,
(ii) Seller’s representations and warranties, and Buyer’s pre-Closing
termination rights and post-Closing indemnification rights, are hereby modified
to take into account any such condition, and
(iii) if such repair or replacement is not completed prior to Closing, then as
Buyer’s sole remedy, the parties shall proceed to Closing and Seller shall
repair or replace such item in all material respects after Closing (and Buyer
will provide Seller access and any


- 13 -

--------------------------------------------------------------------------------





other reasonable assistance requested by Seller with respect to such
obligation), or, alternatively, Buyer and Seller may mutually agree to reduce
the Purchase Price in an amount mutually agreed upon and proceed to Closing, in
which case Seller shall have no further obligation to repair or replace such
Station Asset.
(c)    If prior to Closing a Station is off the air or operating at a power
level that results in a material reduction in coverage (a “Broadcast
Interruption”), then Seller shall use commercially reasonable efforts to return
the Station to the air and restore prior coverage as promptly as possible in the
ordinary course of business.  Notwithstanding anything herein to the contrary,
if prior to Closing there is a Broadcast Interruption in excess of twenty-four
(24) consecutive hours or for more than seventy-two (72) hours (or, in the event
of force majeure, ninety-six (96) hours), whether or not consecutive during any
period of ten (10) consecutive days, then Buyer may postpone Closing until the
date five (5) business days after the Station returns to the air and prior
coverage is restored in all material respects, subject to Section 10.1.
5.5.    Environmental.  Within forty-five (45) days following the date of this
Agreement, Buyer may, in its sole option and expense, obtain ASTM-compliant
Phase I Environmental Site Assessments of the Owned Real Property (or if
permitted under such lease, the leased premises under any Real Property Lease)
from an environmental consultant chosen by Buyer (each, a “Phase I”).  In the
event any such report discloses any Recognized Environmental Conditions (as that
term is defined by ASTM) with respect to the Real Property and Buyer provides
notice thereof to Seller (which notice shall be accompanied by a copy of the
report), (i) Buyer may, in its sole option and expense, obtain a Phase II
Environmental Site Investigation of such property before Closing, and (ii)
Seller shall use commercially reasonable efforts to remediate such Recognized
Environmental Conditions in all material respects and if not substantially
completed before the Closing Date then Closing shall be postponed until
substantial completion; provided, however, that if the reasonably estimated cost
to complete all such remediation in the aggregate exceeds $100,000, then Seller
may terminate this Agreement upon written notice to Buyer within ten (10)
business days of receipt of such estimated cost (such termination right shall
lapse if not exercised within such time).  In the event of such a termination,
the Deposit shall be returned to Buyer.
5.6.    Consents.
(a)    The parties shall use commercially reasonable efforts to obtain (i) any
third party consents necessary for the assignment of any Station Contract (which
shall not require any payment to any such third party), and (ii) execution and
delivery to Buyer and Seller of reasonable estoppel certificates by lessors
under any Real Property Leases requiring consent to assignment (if any), but no
such consents or estoppel certificates are conditions to Closing except for the
Required Consents (defined below). Receipt by Buyer and Seller of consent to
assign to Buyer the Station Contract(s) designated as Required Consent(s) on
Schedule 1.1(d) (if any) is a condition precedent to Buyer’s obligation to close
under this Agreement (the “Required Consent(s)”) along with receipt by Buyer and
Seller of the estoppel certificate executed and dated not more than thirty (30)
days prior to closing in the form previously approved by the landlord (a copy of
which has been delivered by Seller to Buyer) for the Station main studio
facility located


- 14 -

--------------------------------------------------------------------------------





at 925 Wabash Avenue, Terre Haute, Indiana is a condition precedent to Buyer’s
obligation to close under this Agreement (the “Required Estoppel”).
(b)    Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to sell, convey, assign, sublease,
or otherwise transfer any of the Stations Assets if an attempted sale,
conveyance, assignment, sublease, or transfer thereof without the permission or
consent of another party would constitute a breach of, or in any way affect the
rights, of Seller or Buyer with respect to such Station Assets. To the extent
that any Station Contract may not be assigned without the consent of any third
party, and such consent is not obtained prior to Closing, this Agreement and any
assignment executed pursuant to this Agreement shall not constitute an
assignment of such Station Contract (the “Non-Assignable Contracts”); provided,
however, with respect to each such Non-Assignable Contract, Seller and Buyer
shall cooperate to the extent feasible in effecting a lawful and commercially
reasonable arrangement under which Buyer shall receive the benefits under all
Non-Assignable Contracts from and after Closing, and to the extent of the
benefits received, Buyer shall pay and perform Seller’s obligations arising
under such Non-Assignable Contracts from and after Closing in accordance with
its terms.
5.7.    Employees. Seller has provided Buyer a list showing employee positions
and annualized pay rates for employees of the Station (“Station Employees”)
except the excluded employees listed on Schedule 5.7 (the “Excluded Employees”).
On a non-exclusive basis, Buyer may, but is not obligated to, offer post-Closing
employment to some or all Station Employees except Excluded Employees.  Seller
shall make reasonable accommodation for interviews for any Station Employees who
elect to interview with Buyer during business hours that do not interfere with
the operation of the Station. Buyer shall notify Seller of all Station Employees
(“Opportunity Employees”) to whom Buyer offers comparable employment.  Such
notice shall be given by Buyer at least thirty (30) days prior to Closing to
enable Seller to give appropriate notices to Station Employees. With respect to
Opportunity Employees who accept Buyer’s offer and are Station Employees at the
Effective Time, employment with Seller shall end at the Effective Time and
employment with Buyer shall commence at the Effective Time, and Seller shall be
responsible for all compensation and benefits arising prior to the Effective
Time, and Buyer shall be responsible for all compensation and benefits arising
after the Effective Time under the employment arrangements between Buyer and
such employees.
5.8.    Accounting Services.
(a)    Seller maintains a lockbox account for collection of A/R.  Within five
(5) days prior to Closing, Seller shall provide Buyer with a list of
then-current A/R. The A/R and such lockbox account are Excluded Assets.  Buyer
will maintain a separate account for collection of accounts receivable arising
from its operation of the Station after Closing (“Buyer Receivables”).  After
Closing, (i) Buyer shall not collect any A/R, and Buyer shall promptly pay over
to Seller any A/R it receives, without offset, and (ii) Seller shall not collect
any Buyer Receivables, and Seller shall promptly pay over to Buyer any Buyer
Receivables it receives, without offset.  In determining any amounts to paid
over under this section, all amounts collected from the Station account debtors
shall be applied to the oldest account first, unless received by Buyer and
otherwise directed by such account debtor under circumstances where Buyer
believes


- 15 -

--------------------------------------------------------------------------------





in good faith that the application of payment thereof is not in violation of any
existing or prior agreement between such account debtor and Seller.
(b)    During the first fifteen (15) business days after Closing, Buyer shall
make available to Seller, at no additional cost, access to the Station’s books
and records, and the responsible employee(s) to consult with respect to such
books and records, for the purposes of closing the books of the Station for the
period prior to Closing.


ARTICLE 6: SELLER CLOSING CONDITIONS


The obligation of Seller to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Seller):
6.1.    Representations and Covenants.
(a)    The representations and warranties of Buyer made in this Agreement, shall
be true and correct in all material respects as of the Closing Date except for
changes permitted or contemplated by the terms of this Agreement.
(b)    The covenants and agreements to be complied with and performed by Buyer
at or prior to Closing shall have been complied with or performed in all
material respects.
(c)    Seller shall have received a certificate dated as of the Closing Date
from Buyer executed by an authorized officer of Buyer to the effect that the
conditions set forth in Sections 6.1(a) and (b) have been satisfied.
6.2.    Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
6.3.    FCC Authorization. The FCC Consent shall have been obtained and shall
have become a Final Order.
6.4.    Deliveries. Buyer shall have complied with its obligations set forth in
Section 8.2.
6.5.    Consents. The Required Consent(s), if any, shall have been obtained and
delivered to Seller.
6.6       Other APAs.  The Closings under the Emmis/DLC APA and Midwest/DLC APA
shall have simultaneously occurred.
Seller may at any time or times, at its election, waive any of the conditions
set forth in this Article 6, but any such waiver shall be effective only if
contained in a writing signed by Seller. No such waiver shall reduce the rights
or remedies of Seller by reason of any breach by Buyer (but if a condition is
waived, the party waiving the same may not rescind this Agreement on the basis
of the failure of such waived condition).  In the event that for any reason any
item required to be delivered to Seller by Buyer hereunder shall not be
delivered when required, then


- 16 -

--------------------------------------------------------------------------------





unless waived by Seller in writing Buyer shall nevertheless remain obligated to
deliver the same to Seller, and Closing shall not be deemed a waiver by Seller
of any such requirement.
ARTICLE 7: BUYER CLOSING CONDITIONS
The obligation of Buyer to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Buyer):
7.1.    Representations and Covenants.
(a)    The representations and warranties of Seller made in this Agreement shall
be true and correct in all material respects as of the Closing Date except for
changes permitted or contemplated by the terms of this Agreement.
(b)    The covenants and agreements to be complied with and performed by Seller
at or prior to Closing shall have been complied with or performed in all
material respects.
(c)    Buyer shall have received a certificate dated as of the Closing Date from
Seller executed by an authorized officer of Seller to the effect that the
conditions set forth in Sections 7.1(a) and (b) have been satisfied.
7.2.    Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
7.3.    FCC Authorization. The FCC Consent shall have been obtained and shall
have become a Final Order.
7.4.    Deliveries. Seller shall have complied with its obligations set forth in
Section 8.1.
7.5.    Consents. The Required Consent(s), if any, and Required Estoppel shall
have been obtained and delivered to Buyer.
7.6       Other APAs.  The Closings under the Emmis/DLC APA and Midwest/DLC APA
shall have simultaneously occurred.
7.7       Change in Financial Condition.  From September 1, 2016 through the
last day of the last full month ending at least ten (10) business days prior to
the Closing Date (the “Financial Experience Period”), the Station and WWVR shall
not have experienced a decrease in booked or received revenues attributable to
the operations solely of the Station and WWVR from advertising in excess of
twenty percent (20%), from booked or received revenues for the comparable period
during the prior calendar year; provided, however, that a decrease shall not be
deemed attributable solely to the operation of the Station and WWVR to the
extent attributable to or resulting from any of the following: (a) any matter
affecting the economy of or radio stations operating in the United States
generally, including changes in the United States or foreign credit, debt,
capital or financial markets (including changes in interest or exchange rates),
or the economy of or radio stations operating in any town, city or region or
country in which the Station and WWVR conduct business, (b) general changes or
developments in the broadcast radio


- 17 -

--------------------------------------------------------------------------------





industry, (c) any matter arising in connection with earthquakes, hurricanes,
tornadoes, natural disasters or global, national or regional political
conditions, including hostilities, military actions, political instability, acts
of terrorism or war or any escalation or material worsening of any such
hostilities, military actions, political instability, acts of terrorism or war
existing or underway as of the date hereof, (d) changes in law, regulations or
generally accepted accounting principles or the interpretation thereof, (e) the
effects of the announcement, execution or performance of this Agreement or the
Other APAs or the transactions contemplated hereby or thereby, (f) the effects
of the transition of ownership and operation contemplated by this Agreement or
the Other APAs, including without limitation actions or omissions of
advertisers, employees or competitors resulting therefrom, (g) the effects of
changes in the advertising market in which the Station and WWVR operate that are
outside Seller’s control, including without limitation format, programming and
rate changes of other radio stations, (h) the effects of any actions of Buyer or
any of its affiliates or any of its or their agents, employees, officers,
directors or principals or any person or entity acting on behalf of any of the
foregoing, or (i) the effects of any matter with respect to which Buyer gives
its prior consent.
Buyer may at any time or times, at its election, waive any of the conditions set
forth in this Article 7, but any such waiver shall be effective only if
contained in a writing signed by Buyer. No such waiver shall reduce the rights
or remedies of Buyer by reason of any breach by Seller (but if a condition is
waived, the party waiving the same may not rescind this Agreement on the basis
of the failure of such waived condition).  In the event that for any reason any
item required to be delivered to Buyer by Seller hereunder shall not be
delivered when required, then unless waived by Buyer in writing Seller shall
nevertheless remain obligated to deliver the same to Buyer, and Closing shall
not be deemed a waiver by Buyer of any such requirement.
ARTICLE 8: CLOSING DELIVERIES
8.1.        Seller Documents. At Closing, Seller shall deliver or cause to be
delivered to Buyer:
(i)    good standing certificates issued by the Secretary of State of Seller’s
jurisdiction of formation;
(ii)    certified copies of resolutions authorizing the execution, delivery and
performance of this Agreement, including the consummation of the transactions
contemplated hereby;
(iii)    the certificate described in Section 7.1(c);
(iv)    an assignment of FCC authorizations assigning the FCC Licenses from
Seller to Buyer;
(v)    an assignment and assumption of contracts assigning the Station Contracts
from Seller to Buyer;
(vi)    an assignment and assumption of leases assigning the Real Property
Leases (if any) from Seller to Buyer, including the Required Estoppel;


- 18 -

--------------------------------------------------------------------------------





(vii)    an assignment, properly executed and in recordable form, of easement
agreement with respect to the tower site for the Station;
(viii)    an assignment of marks assigning the Station’s registered marks listed
on Schedule 1.1(e) (if any) from Seller to Buyer;
(ix)    domain name transfers assigning the Station’s domain names listed on
Schedule 1.1(e) (if any) from Seller to Buyer;
(x)    endorsed vehicle titles conveying the vehicles included in the Tangible
Personal Property (if any) from Seller to Buyer;
(xi)    a bill of sale conveying the other Station Assets from Seller to Buyer;
(xii)       joint written escrow instructions as provided by Section 1.6;
(xiii)    originals of the Required Consents and Required Estoppel;
(xiv)    joint written wire instructions for the Purchase Price under Section
1.5 and the Closing adjustments under Section 1.7; and  
(xv)    any other instruments of conveyance, assignment and transfer that may be
reasonably necessary to convey, transfer and assign the Station Assets from
Seller to Buyer, free and clear of Liens, except for Permitted Liens.
8.2.    Buyer Documents. At Closing, Buyer shall deliver or cause to be
delivered to Seller:
(i)    the Purchase Price in accordance with Section 1.5 hereof;
(ii)    good standing certificates issued by the Secretary of State of Buyer’s
jurisdiction of formation;
(iii)    certified copies of resolutions authorizing the execution, delivery and
performance of this Agreement, including the consummation of the transactions
contemplated hereby;
(iv)    the certificate described in Section 6.1(c);
(v)    an assignment and assumption of contracts assuming the Station Contracts;
(vi)    an assignment and assumption of leases assuming the Real Property Leases
(if any);
(vii)    domain name transfers assuming the Station’s domain names listed on
Schedule 1.1(e) (if any);
(viii)    joint written escrow instructions as provided by Section 1.6;


- 19 -

--------------------------------------------------------------------------------





(ix)    joint written wire instructions for the Purchase Price under Section 1.5
and the Closing adjustments under Section 1.7; and  
(x)    such other documents and instruments of assumption that may be necessary
to assume the Assumed Obligations.


ARTICLE 9: SURVIVAL; INDEMNIFICATION


9.1.         Survival. The representations and warranties in this Agreement
shall survive Closing for a period of twelve (12) months from the Closing Date
whereupon they shall expire and be of no further force or effect, except that if
within such period the indemnified party gives the indemnifying party written
notice of a claim for breach thereof describing in reasonable detail the nature
and basis of such claim, then such claim shall survive until the earlier of
resolution of such claim or expiration of the applicable statute of limitations.
The covenants and agreements in this Agreement shall survive Closing until
performed.
9.2.        Indemnification.
(a)        Subject to Section 9.2(b), from and after Closing, Seller shall
defend, indemnify and hold harmless Buyer from and against any and all losses,
costs, damages, liabilities and expenses, including reasonable attorneys’ fees
and expenses (“Damages”) incurred by Buyer, whether or not resulting from
third-party claims, arising out of or resulting from:
(i)     any breach by Seller of its representations and warranties made under
this Agreement; or
(ii) any default by Seller of any covenant or agreement made under this
Agreement; or
(iii) the Retained Obligations; or
(iv) the business or operation of the Station before the Effective Time, except
for the Assumed Obligations.
(b)        Notwithstanding the foregoing or anything else herein to the
contrary, after Closing, (i) Seller shall have no liability to Buyer under
Section 9.2(a) until Buyer’s aggregate Damages exceed an amount equal to one
percent (1%) of the Purchase Price (after which, such threshold amount shall be
included in, and not excluded from, any calculation of Damages) and (ii) the
maximum liability of Seller under Section 9.2 shall be an amount equal to one
hundred percent (100%) of the Purchase Price; provided that the maximum
liability of Seller under Section 9.2 with respect to issues other than the
condition of the Station’s FCC license shall be equal to twenty percent (20%) of
the Purchase Price.
(c)        From and after Closing, Buyer shall defend, indemnify and hold
harmless Seller from and against any and all Damages incurred by Seller, whether
or not resulting from third-party claims, arising out of or resulting from:


- 20 -

--------------------------------------------------------------------------------





(i) any breach by Buyer of its representations and warranties made under this
Agreement; or
(ii) any default by Buyer of any covenant or agreement made under this
Agreement; or     
(iii) the Assumed Obligations; or
(iv) the business or operation of the Station after the Effective Time.
9.3.    Procedures.
(a)    The indemnified party shall give prompt written notice to the
indemnifying party of any demand, suit, claim or assertion of liability by third
parties that is subject to indemnification hereunder (a “Claim”), but a failure
to give such notice or delaying such notice shall not affect the indemnified
party’s rights or the indemnifying party’s obligations except to the extent the
indemnifying party’s ability to remedy, contest, defend or settle with respect
to such Claim is thereby prejudiced and provided that such notice is given
within the time period described in Section 9.1.
(b)    The indemnifying party shall have the right to undertake the defense or
opposition to such Claim with counsel selected by it. In the event that the
indemnifying party does not undertake such defense or opposition in a timely
manner, the indemnified party may undertake the defense, opposition, compromise
or settlement of such Claim with counsel selected by it at the indemnifying
party’s cost (subject to the right of the indemnifying party to assume defense
of or opposition to such Claim at any time prior to settlement, compromise or
final determination thereof).
(c)    Anything herein to the contrary notwithstanding:
(i) the indemnified party shall have the right, at its own cost and expense, to
participate in the defense, opposition, compromise or settlement of the Claim;
(ii) the indemnifying party shall not, without the indemnified party’s written
consent, settle or compromise any Claim or consent to entry of any judgment
which does not include the giving by the claimant to the indemnified party of a
release from all liability in respect of such Claim; and
(iii) in the event that the indemnifying party undertakes defense of or
opposition to any Claim, the indemnified party, by counsel or other
representative of its own choosing and at its sole cost and expense, shall have
the right to consult with the indemnifying party and its counsel concerning such
Claim and the indemnifying party and the indemnified party and their respective
counsel shall cooperate in good faith with respect to such Claim.
(d)    After Closing, all claims for breach of representations or warranties
under this Agreement shall be subject to the limitations set forth in Section
9.2(b).


- 21 -

--------------------------------------------------------------------------------





ARTICLE 10: TERMINATION AND REMEDIES
10.1.     Termination. If either of the Other APAs terminates before Closing,
then the applicable party thereto shall give the other party under this
Agreement immediate written notice thereof, and this Agreement shall
automatically terminate simultaneously with such other termination, subject to
Section 10.3. Subject to Section 10.3, this Agreement may be terminated prior to
Closing as follows:
(a)    by mutual written consent of Buyer and Seller;
(b)    by written notice of Buyer to Seller if Seller breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period (defined below);
(c)    by written notice of Seller to Buyer if Buyer breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period; provided, however, that the Cure Period shall not apply to Buyer’s
obligations to make the Deposit on the date hereof and to pay the Purchase Price
at Closing;
(d)    by written notice of Seller to Buyer or Buyer to Seller if Closing does
not occur by the date twelve (12) months after the date of this Agreement (the
“Outside Date”); or
(e)    as provided by Section 5.5.
As provided by Section 1.6, if this Agreement is terminated by Seller pursuant
to Section 10.1(c), then the Deposit and any interest accrued thereon shall be
disbursed to Seller and credited as partial payment of liquidated damages under
Section 10.5.  If this Agreement is terminated pursuant to Section 10.1(a),(b),
(d) or (e), then the Deposit and any interest accrued thereon shall be disbursed
to Buyer. 
10.2.    Cure Period. Each party shall give the other party prompt written
notice upon learning of any breach or default by the other party under this
Agreement. The term “Cure Period” as used herein means a period commencing on
the date Buyer or Seller receives from the other written notice of breach or
default hereunder and continuing until the earlier of (i) twenty (20) calendar
days thereafter or (ii) five (5) business days after the scheduled Closing date;
provided, however, that if the breach or default is non-monetary and cannot
reasonably be cured within such period but can be cured before the date five (5)
business days after the scheduled Closing date, and if diligent efforts to cure
promptly commence, then the Cure Period shall continue as long as such diligent
efforts to cure continue, but not beyond the date five (5) business days after
the scheduled Closing date.
10.3.    Survival. Neither party may terminate under Sections 10.1(b) or (c) if
it is then in material default under this Agreement. Except as provided by
Section 10.5, the termination of this Agreement shall not relieve any party of
any liability for breach or default under this


- 22 -

--------------------------------------------------------------------------------





Agreement prior to the date of termination. Notwithstanding anything contained
herein to the contrary, Sections 1.6 (Deposit), 5.1 (Confidentiality), 10.5
(Liquidated Damages), and 11.1 (Expenses) shall survive any termination of this
Agreement.
10.4.    Specific Performance. In addition to, but without duplication of, any
available remedy at law, in the event of failure or threatened failure by either
party to comply with the terms of this Agreement, the other party shall be
entitled to an injunction restraining such failure or threatened failure and,
subject to obtaining any necessary FCC consent, to enforcement of this Agreement
by a decree of specific performance requiring compliance with this Agreement.
    
10.5.    Liquidated Damages. If Seller terminates this Agreement pursuant to
Section 10.1(c), then Buyer shall pay Seller on demand an amount equal to 20% of
the Purchase Price by wire transfer of immediately available funds, and such
payment shall constitute liquidated damages and the sole remedy of Seller under
this Agreement for the termination under Section 10.1(c) (but without limiting
the survival of terms under Section 10.3). Buyer acknowledges and agrees that
Seller’s recovery of such amount shall constitute payment of liquidated damages
and not a penalty and that Seller’s liquidated damages amount is reasonable in
light of the substantial but indeterminate harm anticipated to be caused by
Buyer’s material breach or default under this Agreement, the difficulty of proof
of loss and damages, the inconvenience and non-feasibility of otherwise
obtaining an adequate remedy, and the value of the transactions to be
consummated hereunder. As provided by Section 1.6, if this Agreement is
terminated pursuant to Section 10.1(a),(b), (d) or (e), then the Deposit and any
interest accrued thereon shall be disbursed to Buyer. 


ARTICLE 11: MISCELLANEOUS
11.1.    Expenses. Each party shall be solely responsible for all costs and
expenses incurred by it in connection with the negotiation, preparation and
performance of and compliance with the terms of this Agreement. The filing fee
for the FCC Consent and any transfer taxes that may be applicable to the
transfer of the Station Assets hereunder shall be paid one-half by Seller and
one-half by Buyer. Each party is responsible for any commission, brokerage fee,
advisory fee or other similar payment that arises as a result of any agreement
or action of it or any party acting on its behalf in connection with this
Agreement or the transactions contemplated hereby. The prevailing party in any
suit or arbitration brought regarding this Agreement shall receive, from the
other party, all reasonable legal fees, expenses and costs associated with
obtaining the relief afforded by this Agreement.
11.2.    Further Assurances. After Closing, each party shall from time to time,
at the request of and without further cost or expense to the other, execute and
deliver such other instruments of conveyance and assumption and take such other
actions as may reasonably be requested in order to more effectively consummate
the transactions contemplated hereby.
11.3.    Assignment. Neither party may assign this Agreement without the prior
written consent of the other party hereto. The terms of this Agreement shall
bind and inure to the benefit of the parties’ respective successors and any
permitted assigns, and no assignment shall relieve any party of any obligation
or liability under this Agreement.


- 23 -

--------------------------------------------------------------------------------





11.4.    Notices. Any notice pursuant to this Agreement shall be in writing and
shall be deemed delivered on the date of personal delivery or confirmed
facsimile transmission or confirmed delivery by a nationally recognized
overnight courier service, and shall be addressed as follows (or to such other
address as any party may request by written notice):
if to Seller:                                          Emmis Communications
Corporation
One Emmis Plaza
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attention:  President and CEO
Attention:  General Counsel
Facsimile:  (317) 684-5583


with a copy (which shall not               
constitute notice) to:                           Wilkinson Barker Knauer LLP
1800 M Street, NW, Suite 800N
Washington, DC 20036
Attention:  Doc Bodensteiner
Facsimile:  (202) 783-5851


if to Buyer:                                          Midwest Communications,
Inc.
                                                           
904 Grand Avenue                                        
                                                           
Wausau, Wisconsin 54403                            
Attention:  President
Facsimile:  (715) 842-7061                


with a copy (which shall not               Ruder Ware,
L.L.S.C.                                    
constitute notice) to:                            500 North First Street, Suite
8000
Wausau, Wisconsin 54402                                        
Attention:  Joseph M. Mella                           
Facsimile:  (715) 845-2718                            
    
11.5.    Amendments. No amendment or waiver of compliance with any provision
hereof or consent pursuant to this Agreement shall be effective unless evidenced
by an instrument in writing signed by the party against whom enforcement of such
amendment, waiver, or consent is sought.


11.6.    Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto) constitutes the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior
agreements and understandings with respect to the subject matter hereof. No
party makes any representation or warranty with respect to the transactions
contemplated by this Agreement except as expressly set forth in this Agreement.
Without limiting the generality of the foregoing, Seller makes no representation
or warranty to Buyer with respect to any projections, budgets or other estimates
of the Station’s revenues, expenses or results of operations, or any other
financial or other information made available to Buyer with respect to the
Station.


- 24 -

--------------------------------------------------------------------------------







11.7.    Severability. If any court or governmental authority holds any
provision in this Agreement invalid, illegal or unenforceable under any
applicable law, then, so long as no party is deprived of the benefits of this
Agreement in any material respect, this Agreement shall be construed with the
invalid, illegal or unenforceable provision deleted and the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected or impaired thereby.


11.8.    No Beneficiaries. Nothing in this Agreement expressed or implied is
intended or shall be construed to give any rights to any person or entity other
than the parties hereto and their successors and permitted assigns.


11.9.    Governing Law. The construction and performance of this Agreement shall
be governed by the laws of the State of Indiana without giving effect to the
choice of law provisions thereof.
11.10.    Neutral Construction. Buyer and Seller agree that this Agreement was
negotiated at arms-length and that the final terms hereof are the product of the
parties’ negotiations. This Agreement shall be deemed to have been jointly and
equally drafted by Buyer and Seller, and the provisions hereof should not be
construed against a party on the grounds that the party drafted or was more
responsible for drafting the provision.
11.11.    Cooperation. After Closing, Buyer shall cooperate with Seller in the
investigation, defense or prosecution of any action which is pending or
threatened against Seller or its affiliates with respect to the Station, whether
or not any party has notified the other of a claim for indemnity with respect to
such matter. Without limiting the generality of the foregoing, Buyer shall make
available its employees to give depositions or testimony and shall furnish all
documentary or other evidence that Seller may reasonably request.
11.12.    Miscellaneous. This Agreement may be executed in separate
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same agreement. This Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by facsimile
transmission or electronic mail in pdf form, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.  At the request of any Party hereto or to any such
agreement or instrument, each other Party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties.  No Party hereto
or to any such agreement or instrument shall raise the use of a facsimile
machine or email to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation or enforceability of a
contract and each such Party forever waives any such defense.
[SIGNATURE PAGE FOLLOWS]


- 25 -

--------------------------------------------------------------------------------






SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
BUYER:
MIDWEST COMMUNICATIONS
 
 
By:
/s/ Paul W. Rahmlow
 
 
 
Name:
Paul W. Rahmlow
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
SELLER:
EMMIS INDIANA BROADCASTING, L.P.
 
 
EMMIS RADIO LICENSE, LLC
 
 
EMMIS COMMUNICATIONS CORPORATIONS
 
 
By:
/s/ J. Scott Enright
 
 
 
Name:
J. Scott Enright
 
 
 
Title:
Executive Vice President, General Counsel and Secretary
 






- 26 -